

WAIVER AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS WAIVER AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”)
is made and entered into as of the 25th day of June, 2019, by and among
INNOVATUS LIFE SCIENCES LENDING FUND I, LP, a Delaware limited partnership
(“Innovatus”), as collateral agent (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent” and a Lender and
EAST WEST BANK (“Bank” collectively, with Innovatus, “Lender”) and BIONANO
GENOMICS, INC., a Delaware corporation (“Borrower”).


W I T N E S S E T H:


WHEREAS, Borrower, Agent and Lender have entered into that certain Loan and
Security Agreement dated as of March 14, 2019 (as the same has been amended,
supplemented or otherwise modified to date, including hereby the “Loan
Agreement”);


WHEREAS, Borrower has requested that Lender waive certain defaults and make
certain amendments to the Loan Agreement; and


WHEREAS, Lender has agreed to waive such defaults and make such amendments
subject to the terms and conditions of this Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


1.Definitions. All capitalized terms not otherwise defined herein are used
herein with the respective definitions given them in the Loan Agreement.


2. Waiver; Effect of Waiver. Subject to the terms and conditions of this
Amendment, Lender hereby waives the Defaults and Events of Default arising from
Borrower’s failure to comply with the requirements of Section 6.6(a) of the Loan
Agreement to maintain all of its and its Domestic Subsidiaries’ domestic
depository and operating accounts with Bank and subject to a Control Agreement
in favor of, and in form and content acceptable to, Collateral Agent on or prior
to the date that is 90 days after the Effective Date. The specific waiver
contemplated hereby does not constitute a waiver of any provision of the Loan
Documents other than as expressly set forth herein, whether now existing or
hereafter arising. Neither this Amendment nor any other indulgences that may
have been granted to Borrower by Lender shall constitute a course of dealing or
otherwise obligate Lender to modify, expand or extend the agreements contained
herein, to agree to any other amendments to the Loan Agreement or to grant any
consent to, waiver of or indulgence with respect to any other noncompliance with
any provision of the Loan Documents.


3.Amendments to Loan Agreement.


(a)Section 6.6(a) (Operating Accounts) of the Loan Agreement is hereby amended
and restated as follows:


206687775 v1

--------------------------------------------------------------------------------




(a)    From and after July 31, 2019, Borrower shall maintain its, and its
Domestic Subsidiaries’, domestic depository and operating accounts with Bank,
subject to a Control Agreement in favor of, and in form and content acceptable
to, Collateral Agent; provided, however, until July 31, 2019, all Collateral
Accounts maintained with any bank or financial institution shall be subject to
one or more Control are in such form and substance as are acceptable to
Collateral Agent.


(b)Section 13 of the Loan Agreement is hereby amended as follows:
(i)    The definition of “Permitted Indebtedness” therein is hereby amended by
(A) deleting the word “and” at the end of clause (g) thereof; (B) deleting the
period at the end of clause (h) thereof and replacing it with “; and” and (C)
adding a new clause (i) thereof as follows:
(i)    Indebtedness consisting of credit cards in an aggregate amount not to
exceed $150,000 at any time outstanding.
(ii)    The definition of “Permitted Liens” therein is hereby amended by (A)
deleting the word “and” at the end of clause (i) thereof; (B) deleting the
period at the end of clause (j) thereof and replacing it with “; and” and (C)
adding a new clause (k) thereof as follows:
(k)    Liens securing Indebtedness permitted under clause (i) of the definition
of “Permitted Indebtedness”.
4.    Conditions. Notwithstanding any other provision of this Amendment and
without affecting in any manner the rights of Lender hereunder, it is understood
and agreed that this Amendment shall not become effective, and Borrower shall
have no rights under this Amendment, until the following conditions have been
satisfied:


(a)    Borrower and Lender shall have executed and delivered a counterpart of
this Amendment;
(b)    each of the representations and warranties of Borrower contained in
Sections 5 and 7 below shall be true and correct in all material respects as of
the date hereof (except to the extent that such representations and warranties
relate solely to an earlier date).
5.    Authorization. To induce Lender to enter into this Amendment, Borrower
hereby represents and warrants to Lender that it has taken all necessary
organizational action to authorize the execution and delivery of this Amendment
and its performance of this Amendment and the Loan Agreement, as amended by this
Amendment. This Amendment constitutes a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). This Amendment has
been duly executed and delivered on behalf of Borrower.


2
206687775 v1

--------------------------------------------------------------------------------






6.    Ratification and Reaffirmation. Borrower hereby ratifies and reaffirms all
of its covenants, duties, indebtedness and liabilities under the Loan Documents
to which it is a party.


7.    Representations and Warranties. Borrower hereby represents and warrants to
Lender that the representations and warranties contained in the Loan Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the date hereof, except for representations and warranties that
expressly relate to an earlier date, which remain true and correct in all
material respects as of said earlier date.


8.    Certain References. Each reference to the Loan Agreement in any of the
Loan Documents shall be deemed to be a reference to the Loan Agreement, as
amended by this Amendment.


9.    Costs and Expenses. Borrower agrees to promptly pay all costs and expenses
of Lender actually incurred in connection with the preparation, negotiation and
execution and delivery of this Amendment and the other agreements and documents
executed and delivered in connection herewith, including, without limitation,
the reasonable fees and expenses of counsel for Lender with respect thereto.


10.    Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.


11.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


12.    Effect of Amendment. Except as set forth expressly herein, all terms of
the Loan Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of Borrower to Lender. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Lender under the Loan
Agreement or the other Loan Documents, nor constitute a waiver of any provision
of the Loan Agreement or the other Loan Documents. This Amendment shall
constitute a Loan Document for all purposes of the Loan Agreement.


13.    No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Loan Agreement or an accord and
satisfaction in regard thereto.


14.    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.




3
206687775 v1

--------------------------------------------------------------------------------




15.    Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.


[Signature Pages Follow]


4
206687775 v1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the date first above written.


BORROWER:


BIONANO GENOMICS, INC.




By:     /s/ R. Erik Holmlin, Ph.D.            
Name:    R. Erik Holmlin, Ph.D.        
Title: CEO                    








Signature Page to Waiver and Second Amendment to Loan Agreement



--------------------------------------------------------------------------------






COLLATERAL AGENT AND LENDER:


INNOVATUS LIFE SCIENCES LENDING FUND I, LP


By: Innovatus Life Sciences GP, LP, its general partner




By: /s/ Andrew Dym            
Name: Andrew Dym            
Title: Authorized Signatory        






EAST WEST BANK:


EAST WEST BANK






By:     /s/ James Tai                
Name: James Tai                
Title: Managing Director / Head of Life Sciences




Signature Page to Waiver and First Amendment to Loan and Security Agreement

